DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim(s) has/ have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites the limitation “sinking below the first earlier-wound part of the wire without being bent.” Examiner notes that everything that isn’t straight is considered “bent” therefore, the wire shown in Fig. 22-23 is bent/wound on the reel. Furthermore, specification is silent to the language “without being bent”, and thus the applicant has not provided written description support to show that the applicant had possession of the claimed invention at the time of filing.
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the later-wound part of the wire sinking below the first earlier-wound part of the wire, the later-wound part is located on an outermost layer of the wire, the first earlier-wound part is located below the outermost layer of the wire” in line 9-11. It is unclear if the later-would part of the wire is sinking below the first earlier-would part of the wire or the later-wound part is located on an outermost layer of the wire (not sinking below any part of the wire) or the first earlier-wound part is located below the outermost layer of the wire. The claim limitations are contradicting each other. How can the later-would part be located on an outermost layer of the wire and at the same time the same part be sinking below the first earlier-would part when the first earlier would part is located below the outermost layer of the wire? For the purpose of examination, it is interpreted that the later-wound part of the wire sinks below the first earlier-wound part of the wire.
Claim 7 recites the limitation “sinking below the first earlier-wound part of the wire without being bent.” Based on Fig. 22-23 of applicant’s drawing, it shows that the wire is not straight but bent i.e. curved and wound on the reel. It is unclear what the claim limitation is trying to convey. For the purpose of examination, the claim limitation is interpreted to be “without being bent over 90 degrees”. 
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1, 2, 4, 5, 7, 8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Van Severen (US 5425509).  
Regarding claim 1, Van Severen discloses a wire reel (Fig. 1-5) for a rebar tying machine (intended use: the wire reel can be used for a rebar tying machine), comprising: a reel (10); and a wire (12) wound around the reel in multiple layers (see Fig. 5b- at least 12 shown below 24) in an outward radial direction of the reel, wherein the wire comprises an engagement portion (portion of the wire 22 as shown in Fig. 2, 3), at the engagement portion, a later wound part (22 becomes 28) of the wire is engaged with a first earlier-wound part (24) and a second earlier-wound part (12 right below 24) of the wire by the later-wound part of the wire sinking below (see Fig. 5g) the first earlier-wound part of the wire, 
Regarding claim 2, Van Severen discloses the wire reel according to claim 1, wherein the reel includes: a trunk portion (middle section between the two flanges 14 where the wire is wound. Inherently, there is a portion that connects the two flanges 14 otherwise, the flanges would not stay together. Also, a spool i.e. reel is known in the art to have a trunk portion and two flanges on the sides) around which the wire is wound; and flange portions (14) provided at both ends of the trunk portion, respectively.  
Regarding claim 4, Van Severen discloses the wire reel according to claim 2 or 3 (chose 2), wherein at least a part of the flange portions is constituted of an elastic material (see background of the invention: “spool may be made of metal or of synthetic material”, therefore, both materials have elasticity therefore meets the claim limitation.).  
Regarding claim 5, Van Severen discloses the wire reel according to claim 1 to 4 (chose 1), wherein a length (length of portion 20) of the wire from a distal end (distal end is the top end of 22 as shown in Fig. 3) of the wire to the engagement portion is equal to or greater than (length of 20 is equal to or greater than the exact amount needed for 20 to be held by 32 and to be inserted inside 24 as shown in Fig. 5e-h) a predetermined length (examiner interprets that predetermined length is at least a length possible for portion 20 to be gripped by 32 i.e. width of the gripper 32).
Regarding claim 7, Van Severen discloses the wire reel according to claim 1, wherein at the engagement portion, the later-wound part of the wire is engaged with the first earlier-wound part and the second earlier-wound part of the wire by the later-wound part of the wire sinking below the first earlier-wound part of the wire without being bent (22 sinks below 24 and touches 12 without being bent over 90 degrees. See 112b rejection.).
Regarding claim 8, Van Severen discloses the wire reel according to claim 1, wherein the wire is helically wound around the reel (see Fig. 5a-5c: at least some portion is shown to be helical).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Severen (US 5425509).  
Regarding claim 3, Van Severen discloses the wire reel according to claim 2.
Although Van Severen discloses wherein at the engagement portion (portion of the wire 22 as shown in Fig. 2, 3), the later-wound part of the wire is engaged with the first earlier-wound part and the second earlier-wound part of the wire (22 touches the top i.e. first 24 and the bottom i.e. second earlier-wound part of the wire 12 as shown in Fig. 2-5), Van Severen is silent to the later-wound part (22) of the wire is engaged with the first earlier-wound part and the second earlier-wound part of the wire and one of the flange portions.  
However, Van Severen discloses that (Col. 6 line 6-22) depending on the desired length/weight of the wire on the spool, the last 5 windings can be located at the very end of the flange portion of the spool. In other words, the last five windings can be positioned anywhere along the spool/reel. For example, the last five windings engage the rightmost flange portion of Fig. 3 for longer length of wire, engage the middle of the spool/reel for medium length of wire as shown in Fig. 3, and engage the left most portion of the spool/reel of Fig. 3 for shorter length of wire. (see fig. below. If the length of the wire in the reel is longer, the end portion 22 could be touching flange 14 depending on the desired length of the wire).

    PNG
    media_image1.png
    329
    642
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the later wound part of Van Severen to engage the earlier wound part and the flange portion depending on the length of the wire being wound on the spool/reel as taught by Van Severen (Col. 6 line 8-11). 
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Examiner notes that at the time of the interview, the claim limitation seemed to overcome the prior art of record, however further considering the claim limitation in detail, examiner notes that the claims remain rejected under 35 U.S.C 102 and 103 and further rejected under 35 U.S.C 112 (a) and (b). See rejection above. 
Examiner also suggest checking the NPL listed below.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL (Youtube: Untangling and unknotting your filament, Joseph Chiu, 2014 Untangling and unknotting your filament - YouTube) 0:01- 0:45 shows that wires on the reel can be intentionally or unintentionally be tangled so that the later-wound part is engaged with the earlier-wound parts and the later-wound part sinking below the earlier wound part and the later-wound part.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
	/JESSICA CAHILL/            Primary Examiner, Art Unit 3753